    Case 3:21-cv-00371-BJD-JBT Document 1 Filed 04/07/21 Page 1 of 5 PageID 1




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE MIDDLE DISTRICT OF FLORIDA
                                      JACKSONVILLE DIVISION


KELSIE PLUMB,
an individual,                                                CASE NO.:

                  Plaintiff,


             v.                                               [formerly Circuit Court for the
                                                              Fourth Circuit, Nassau County,
                                                              Florida
                                                              [Case No. 21CA000078AXYX]
CAPITAL ONE BANK (USA), NATIONAL
ASSOCIATION,


            Defendant.
______________________________________/


                                        NOTICE OF REMOVAL

        Defendant Capital One Bank (USA), N.A. (“Capital One”), hereby removes Case No.

21CA000078AXYX from the County Court, Fourth Judicial Circuit, in and for Nassau County,

Florida, to the United States District Court, Middle District of Florida, Jacksonville Division,

pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, and as grounds for their removal state as follows:

                                   I.     STATEMENT OF CASE1

        1.        On or about March 6, 2021, Plaintiff Kelsie Plumb (“Plaintiff”) filed a Complaint

in the County Court for the Fourth Judicial Circuit, in and for Nassau County, Florida, styled

Kelsie Plumb v. Capital One Bank (USA), N.A., Case No. 21CA000078AXYX (the “State Court

Action”).



1
       A true and correct copy of the docket from the State Court Action is attached hereto as
Exhibit A.
  Case 3:21-cv-00371-BJD-JBT Document 1 Filed 04/07/21 Page 2 of 5 PageID 2




          2.     Capital One was served with a copy of the Complaint on or about March 18,

2021.

          3.     Capital One has not taken any action in the State Court Action.

          4.     The Complaint purports to assert causes of action based on the Telephone

Consumer Protection Act, 47 U.S.C. § 227 et seq. (the “TCPA”) and the Florida Consumer

Collection Practices Act, Fla. Stat. § 559.55 et seq. (the “FCCPA”).

    II.        FEDERAL QUESTION JURISDICTION PURSUANT TO 28 U.S.C. § 1331

          5.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1331, which

provides: “[t]he district courts shall have original jurisdiction of all civil actions, arising under

the Constitution, laws, or treatises of the United States.” See 28 U.S.C. § 1331.

          6.     Plaintiff’s alleged TCPA claim in the State Court Action arises pursuant to federal

law, i.e., the TCPA, 47 U.S.C. § 227 et seq. See generally Compl. Thus, this action states a

basis for original subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C. § 227, and,

therefore, this removal is pursuant to 28 U.S.C. § 1441(a).

          7.     Plaintiff’s alleged FCCPA claim in the State Court Action arises from the same

case and controversy as Plaintiff’s federal claim, which has original jurisdiction in the district

courts. Thus, the district court has supplemental jurisdiction over Plaintiff’s FCCPA claim under

28 U.S.C. §1367.

               III.   ALL PROCEDURAL REQUIREMENTS FOR REMOVAL
                               HAVE BEEN SATISFIED

          8.     Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all pleadings,

documents, and process from the State Court Action available to Capital One has been attached

to this Notice of Removal as Exhibit B.




                                                   2
  Case 3:21-cv-00371-BJD-JBT Document 1 Filed 04/07/21 Page 3 of 5 PageID 3




        9.     Removal is timely in accordance with 28 U.S.C. § 1441(b). Specifically, this

removal has been filed within thirty (30) days of service of the Amended Complaint upon

Capital One.

        10.    Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) and 1446(a)

because the United States District Court for the Middle District of Florida, Jacksonville Division,

is the federal judicial district embracing the County Court for Nassau County, Florida.

        11.    Pursuant to 28 U.S.C. § 1446(d), Capital One will promptly file a copy of this

Notice of Removal in the State Court Action and provide written notice of the removal to

Plaintiff.

        12.    By filing this Notice of Removal, Capital One does not waive any objections it

may have as to service, jurisdiction or venue, or any other defenses or objections it may have to

this action. Capital One intends no admission of fact, law or liability by this Notice and

expressly reserves all defenses, motions, and/or pleas.

        13.    If any questions arise as to the propriety of the removal of this action, Capital One

requests the opportunity to submit a brief and present oral argument in support of its position that

this case has been properly removed. See Sierminski v. Transouth Fin. Corp., 216 F.3d 945, 949

(11th Cir. 2000).



                                                     Respectfully submitted,

Dated: April 7, 2021                                 BALLARD SPAHR LLP

                                                     /s/ Adam H. Settle
                                                     Adam H. Settle, Esq.
                                                     Florida Bar No. 1026828
                                                     settlea@ballardspahr.com
                                                     1735 Market Street, 51st Fl
                                                     Philadelphia, PA 19103
                                                     Phone: (215) 864-8861
                                                 3
Case 3:21-cv-00371-BJD-JBT Document 1 Filed 04/07/21 Page 4 of 5 PageID 4




                                        Fax:   (215) 864-8999

                                        Attorney for Defendant Capital One Bank
                                        (USA), N.A.




                                    4
  Case 3:21-cv-00371-BJD-JBT Document 1 Filed 04/07/21 Page 5 of 5 PageID 5




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the above and foregoing has been

furnished, via ECF and email upon the following:


       Ryan G. Moore, Fla. Bar No.: 70038
       First Coast Consumer Law
       340 Third Avenue South, Suite A
       Jacksonville Beach, FL 32250-6767
       T: (904) 242-7070 F: (904) 242-7054
       pleadings@firstcoastconsumerlaw.com

       Attorney for Plaintiff




                                                   /s/ Adam H. Settle
                                                   Adam H. Settle




                                              5
